DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 2-3, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McMahon et al. Patent No. US 8,861,146.
	Regarding claim 2, McMahon discloses an electrical outlet receptacle comprising:
a housing including a face plate [Fig. 11, housing as shown includes a face plate (top plate/surface where receptacles are located];
a sensing core [Fig. 10, transformer core 101] configured to receive a current flow through a center cavity, the current flow defining a current flow direction through the center cavity [Fig. 3, Fig. 10, Fig. 11 show that the transformer cores 101 and 102 have a center cavity, through which hot and neutral conductors carry current], wherein the current flow direction is parallel to the face plate [Fig. 10 shows that the current direction would be in parallel to the face plate].
Regarding claim 3, McMahon further comprises 

a solenoid [Fig. 7, 108, 109] having a central axis perpendicular to the face plate, a first end and a second end opposite the first end;
a carriage movable axially along the solenoid and configured to interact with the set of movable contacts, the carriage configured to advance the set of movable contacts to form electrical communication with the set of fixed contacts during resetting of the electrical outlet receptacle [Fig. 9, latch mechanism 110 includes a carriage movable along the solenoid 108/109, and Fig. 2 shows that the solenoid 108 is in electrical communicaton with the hot and neutral contacts];
a reset plunger [Fig. 2, Fig. 8, Fig. 9, reset pin with the rest button] with a portion extending through the first end of the solenoid and axially movable therein, the reset plunger being biased toward a rest position away from the carriage; and
an armature [Fig. 9, 902] movable axially along the portion of the reset plunger extending through the solenoid, the armature being biased toward a rest position away from the carriage, wherein the reset plunger includes an engaging portion and the carriage includes a latching portion, the engaging portion of the reset plunger being configured to connect to the latching portion of the carriage [col. 13, col. 20 – 21].
	Regarding claim 5, McMahon discloses that the reset plunger further
includes a spring [Fig. 10, spring 934] configured to bias the reset plunger [Fig. 10, reset pin 912] toward the rest position.
	Regarding claim 6, McMahon discloses that the armature interacts with the latching portion of the carriage when the solenoid is momentarily energized to cause 
	Regarding claim 7, McMahon discloses that in the latched state, the armature interacts with the latching portion of the carriage when the solenoid is momentarily energized to cause disengagement of the engaging portion from the latching portion in an unlatched state [col. 5 lines 24-35].
Regarding claim 8, McMahon discloses that pressing of the reset plunger causes the engaging portion to apply a downward force on the carriage at least until the electrical outlet receptacle is in the latched state, and subsequent release of the reset plunger causes the engaging portion to apply an upward force on the carriage to close the set of movable contacts and the set of fixed contacts [col. 4 lines 23-35].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over McMahon et al. Patent No. US 8,861,146.
	Regarding claim 1, McMahon discloses an electrical outlet receptacle comprising: 
a housing including a face plate [Fig. 11, housing as shown includes a face plate (top plate/surface where receptacles are located];

However, McMahon does not disclose that the plurality of sensing cores are place symmetrically in a translational direction across the electrical outlet receptacle.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of sensing cores placed symmetrically in a translation direction so to have one transformer core on left side and second transformer on the right side of the electrical outlet receptacle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Regarding claim 4, McMahon does not explicitly disclose that the solenoid includes a coil bobbin with an inner coil and an outer coil.  Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. The use of solenoid that includes a coil bobbin with an inner and outr coil is well-known in the art of ground fault detection.  It would have been obvious to one of ordinary skill in the art at the time of the filing to utilize a solenoid with ground fault detecting means for the benefit of being able to trigger the latching mechanism to trip the breakers.   
	Regarding claim 9, McMahon discloses that the at least one sensing core includes a ground fault circuit interrupter (GFCI) core and an arc fault circuit interrupter 
	Regarding claim 10, McMahon does not explicitly disclose that the first current flow direction and the second current flow direction are identical to each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second transformer core for arc fault detecting to have the same arrangement as the ground fault sensing core to have the same direction current flow, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
	Regarding claim 11, McMahon does not explicitly disclose that the first current flow direction and the second current flow direction are substantially parallel to each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second transformer core for arc fault detecting to have the same arrangement as the ground fault sensing core of McMahon to have the same direction and parallel current flow, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
	Regarding claim 12, McMahon does not explicitly disclose that the first current flow direction and the second current flow direction are at an oblique angle to each 
Regarding claim 13, McMahon does not explicitly disclose that the first current flow direction and the second current flow direction are at a right angle to each other.   However, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to adjust the second transformer so that the first and second current direction are at a right angle to each other, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding claim 14, McMahon does not disclose that the plurality of sensing cores are place symmetrically in a translational direction across the electrical outlet receptacle.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of sensing cores placed symmetrically in a translation direction so to have one transformer core on left side and second transformer on the right side of the electrical outlet receptacle, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to isolate the ground fault detection transformer core and the arc fault detection transformer core, since it has been held that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836